Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Rodney Holmes appeals the district court's order denying his motion for reconsideration of its earlier order granting him a sentence reduction under 18 U.S.C. §. 3582(c)(2) (2012). In the prior order, the district court reduced his sentence to the bottom of his amended Guidelines range. In his motion for reconsidera-' tion, Holmes sought a further reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Holmes, No. l:05-cr-01253-MBS-l (D.S.C. Apr. 21, 2016; Nov. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and 'argument would not aid the decisional process.
AFFIRMED